DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission, an IDS, filed on 25 October 2022, has been entered.  Claims 1-10, 12-15, 17-20, 23 and 25 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach et al. (US 2005/0020457 A1).
 Rohrbach et al. [“Rohrbach”] disclose aqueous functional fluids comprising 4-hydroxyphenylpropionic acid esters and water-soluble polyalkylene glycols and the use of these aqueous functional fluids for improving the performance properties of metalworking fluids and hydraulic fluids [0001]. 
Rohrbach discloses that the water-soluble polyalkylene glycols, component (b), are derived from polyethylene glycol or polypropylene glycol, and mixtures thereof, and are represented by formula (II) in [0052]. Rohrbach teaches that particularly preferred are high viscosity polyalkylene glycols that meet the following specifications:
-Viscosity range according to ASTM D445 at 40°C between 10,000 and 200,000 cSt and at 100°C between 1,000 and 180,000;
-Pour point according to ASTM D97 between 0°C and 20°C;
-Flash point (open cup) above 200°C;
-Cloud point between 50-80°C.  See [0055]-[0058].
Rohrbach teaches that component (b) is present in the composition in an amount from 0.5 to 95.0%, preferably 0.5 to 75.0%, and most preferably 0.1 to 50.0%, based on the total weight of the composition [0060].  
The claimed one or more water-soluble polymers differ by the property of “no cloud point within a temperature range of 20°C to 80°C”.  However, a cloud point slightly above 80°C for the water-soluble polyalkylene glycol polymers of Rohrbach would be within the claimed range. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See MPEP 2144.09. 
Rohrbach discloses that the functional fluids contain component (c), about 60.0% to 99.0% water, and about 40.0 to 1.0% concentrate [0063].  
Rohrbach discloses that the functional fluids contain component (d), at least one additional additive including further antioxidants, metal passivators, corrosion inhibitors, pour point depressants, dispersants, detergents, further extreme pressure additives and anti-wear additives [0071].  
Thus, the examiner is of the position that the aqueous functional fluids disclosed in Rohrbach comprising water-soluble polyalkylene glycols, water in an amount of at least 70 wt%, and one or more additional additives, meet the limitations of the claimed aqueous metalworking fluid composition.  
The claimed aqueous metalworking fluid composition requires that the composition have a kinematic viscosity at 40°C in the range of 2 cSt to 10 cSt.  Although the kinematic viscosity of the aqueous functional fluid compositions disclosed in Rohrbach is not specifically disclosed, since the viscosity of the water-soluble polyalkylene glycols component at 40°C is between 10,000 and 200,000 cSt which overlaps the preferred claimed viscosity at 40°C of the water-soluble polymers in the range of 10,000 to 25,000 cSt (dependent claim 4), the examiner is of the position that the viscosity at 40°C of the functional fluids in Rohrbach is the same or overlaps the kinematic viscosity of the claimed aqueous metal working fluid composition.
In regard to claim 2, since the water-soluble polyalkylene glycols of Rohrbach are soluble in water, the composition must be a substantially single-phase composition since no oil or other water-insoluble additives are added to the compositions.
In regard to claim 3, although the kinematic viscosity of the aqueous functional fluid compositions disclosed in Rohrbach is not specifically disclosed, since the water-soluble polyalkylene glycol additive may have the same viscosity as the claimed water-soluble polymers, the resulting viscosity of the aqueous composition must be the same depending upon the amount of polyalkylene glycol additive in the composition.   
In regard to claim 4, Rohrbach discloses that the viscosity range of the water-soluble polyalkylene glycols according to ASTM D445 at 40°C between 10,000 and 200,000 cSt which encompasses the claimed range of 10,000 to 25,000 cSt at 40°C.
In regard to claim 5, Rohrbach does not disclose the viscosity index of the water-soluble polymers.  However, since viscosity at 40C may be the same, the viscosity index is expected to be the same or similar.
In regard to claims 6 and 7, Rohrbach discloses that the viscosity range of the water-soluble polyalkylene glycols according to ASTM D445 at 100°C is between 1,000 and 180,000 cSt which encompasses the claimed range of no more than 20,000 cSt at 100°C, and the range of 1,000-10,000 cSt at 100°C.  
In regard to claim 8, a cloud point above 80°C for the water-soluble polyalkylene glycol polymers of Rohrbach would be within the claimed range. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See MPEP 2144.09. 
In regard to claims 9 and 10, Rohrbach discloses that the water-soluble polyalkylene glycols, component (b), are derived from polyethylene glycol or polypropylene glycol, and mixtures thereof, and are represented by formula (II) in [0052].
In regard to claim 12, Rohrbach teaches that the polyalkylene glycol (polyalkylene oxides) or mixtures thereof are derived from polyethylene glycol or polypropylene glycol or mixtures thereof [0052].   
In regard to claim 13, Rohrbach teaches that the water-soluble polymers are present in the composition in an amount from 0.5 to 95.0%, preferably 0.5 to 75.0%, and most preferably 0.1 to 50.0%, based on the total weight of the composition [0060].  
In regard to claim 14, Rohrbach discloses that suitable water-soluble polyalkylene glycols are commercially available from ICI Corp., and specific products EMKAROX HV 19, 20, 26, 45, 105 and 165 [0059] which have a Mw within the claimed range.
In regard to claim 15, Rohrbach discloses that the functional fluids contain component (c), water, in an amount of about 60.0% to 99.0%.  
In regard to claim 17, Rohrbach teaches that the aqueous composition may contain a corrosion-inhibiting combination of one or more carboxylic acids [0115]-[0117], and one or more amines [0118]-[0119], one or more yellow metal (copper) inhibitors [0104]-[0108], one or more pressure protective additives [0128]-[0129], and a biocide [0133].   
In regard to claim 18, Rohrbach does not add mineral oil or silicone oil to the compositions.  Rohrbach teaches that the aqueous functional fluids are oil-free, do not support combustion, are ecologically clean and non-polluting. [0140].   
Claim 19 is drawn to a metalworking fluid concentrate comprising one or more water-soluble polymers, optionally other additives, and water. Rohrbach discloses that concentrates of the aqueous functional fluids can be made up free of water, or contain any desired amount of water [0139].   
Claim Rejections - 35 USC § 103
Claim(s) 20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach et al. (US 2005/0020457 A1) in combination with Gong et al. (US 5,706,684).
Rohrbach et al [“Rohrbach”] is relied on as outlined above.
In regard to claim 20, a method of cold working a metal comprising the step of contacting a surface of one or more working tools with a metalworking fluid composition of claim 1, Rohrbach teaches that the aqueous functional fluids may be used for improving the performance properties of metal working fluids (see claim 9).  Although specific conventional metal working steps are not set forth, Gong et al. [“Gong”] is added to teach that aqueous fluid compositions comprising an oxyethylene/oxypropylene random or block copolymer may be used in a metalworking processes, such as the interface between a shaping tool and a metallic workpiece (Abstract). Gong teaches metal cutting processes such as milling, turning, drilling, sawing and grinding (COL.1, L4-12), and that suitable metallic workpieces include copper (COL.2, L23-45). Thus, having the prior art references before the inventor at the time the invention was made it would have been obvious to have used the aqueous functional fluid compositions disclosed in Rohrbach, taught for improving the performance properties of metalworking fluids, in conventional metal working steps as taught in Gong, with a reasonable expectation of success. Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).     
In regard to claim 23, drawn to a method of cold working a metal comprising contacting a surface of one or more working tools with the metal working fluid composition, the Examiner is of the position that Rohrbach in combination with Gong outlined above, meet the claimed limitations, i.e., there would be a reasonable expectation of success in applying the aqueous functional compositions taught in Rohrbach in the known metal working steps taught in Gong.  
In regard to claim 25, drawn to a method of cold working a metal comprising dissolving an amount of concentrate in an aqueous fluid to obtain a metalworking fluid composition, then contacting a surface of one or more working tools with the composition and forming a metal article, the examiner is of the position that Rohrbach in combination with Gong outlined above, meet the claimed limitations, i.e., there would be a reasonable expectation of success in applying the aqueous functional compositions taught in Rohrbach, which may be prepared from a concentrate as discussed above, in the known metal working steps taught in Gong.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
November 28, 2022